Title: From Theodore Woodbridge to William Heath, 6 May 1782
From: Woodbridge, Theodore
To: Heath, William


                        
                            Sir
                            Crompond May 6th 1782
                        
                        Captn Prichard writes me “that he is informed by several people from below De Lancey has in their hearing
                            said he had orders to lay still & not to come out—that he was very lately before this forming an expedition against
                            Bedford.”
                        We shall however be carefull in what manner to put confidence in such a character, untill by his actions he
                            gives a convinceing proof of his veracity.
                        I have the pleasure of enclosing two late papers. I am Sir with due respect your most Obedt sert
                        
                            T. Woodbridge
                        
                     Enclosure
                                                
                            
                                Sir,
                                
                                    c.6 May 1782
                                
                            
                            My pointed Instructions are to Issue provisions Regimentally, not to messes, or Companies, if Officers
                                neglect to draw, in their Regts its out of my power to make Compensation—the moment I receive
                                orders from the Contractors to Issue to Messes I shall Chearfully Comply as Im under their Immediate orders Till then,
                                by observing a strict Compliance with their Instructions Im oblig’d to refuse—I am Sr your obd. Servt
                            
                                Wm Bell
                            
                        
                        
                    